Truax, J.
It was not the intention of the legislature to give every person who had a contract with, or who furnished materials to every person who had a contract with the city, a lien. Sections 1824 and 1825 of chapter 410, Laws of 1882, provide that persons therein mentioned may have a lien, on filing a notice with the head of the department or bureau having charge of the work to be performed by the contractor with the city, at any time before the whole of said work is completed or accepted by the city, and within thirty days after the same is so completed or accepted. . These sections give a lien only when there is work to be performed; they give a lien for materials only when the materials are furnished towards the performance or completion of a contract for work. And section 1838 of the said act contemplates that this *464work shall be done upon, and the materials shall be furnished for work that has been done upon lands the title of which was at the time of the making of the contract, in the city. The act contemplates that the materials shall be furnished in the improvement of the city’s property.
The judgment should be affirmed, because the act does not give a hen to the plaintiff. If this view is correct the plaintiff was not aggrieved by the disposition that was made by the trial judge of the money in the city’s possession.
Judgment affirmed with costs.